TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00327-CV




                                    The State of Texas, Appellant

                                                   v.

                                   Ben White Land, L.P., Appellee




                     FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
                     NO. 2289, HONORABLE GUY HERMAN, JUDGE PRESIDING




                 Appellant filed an unopposed motion to dismiss its appeal requesting that this Court

dismiss this appeal and assess costs against appellant.

                 Therefore, we dismiss this appeal on motion of appellant. Tex. R. App. P. 42.1(a)(2).




                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: July 26, 2002

Do Not Publish